Exhibit 99.2 1 1 EZchip Shareholder Meeting Presentation To Investors November 2015 2 2 This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements that are not historical facts and may include financial projections and estimates and their underlying assumptions, statements regarding plans, objectives and expectations with respect to future operations, products and services, and statements regarding future performance. These statements are only predictions based on EZchip's current expectations and projections about future events based on its current knowledge. There are important factors that could cause EZchip's actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward- looking statements. Those factors include, but are not limited to, the impact of general economic conditions, competitive products (including in-house customer developed products), product demand and market acceptance risks, customer order cancellations, reliance on key strategic alliances, fluctuations in operating results, delays in development of highly-complex products, the integration of Tilera’s business and other factors indicated in EZchip's filings with the Securities and Exchange Commission (SEC). For more details, refer to EZchip's SEC filings and the amendments thereto, including its Annual Report on Form 20-F filed on March 31, 2015 and its Current Reports on Form 6-K. EZchip undertakes no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. Safe Harbor Statement 3 3 Agenda qOverview of EZchip qMerits and rationale of transaction with Mellanox -Board recommendation is to vote FOR the transaction qRaging Capital recommendation review -Raging Capital’s nominations to the Board of Directors of EZchip -Board recommendation is to vote AGAINST Raging Capital’s nominees Paul McWilliams and Kenneth Traub qClosing Summary 4 4 qFabless semiconductor company, NASDAQ and TASE listed (EZCH) qLeading provider of processors for carrier and data center networks -NPUs (Network Processors) -Multicore CPUs (Central Processors) -Intelligent network adapters and network appliances qEZchip is a supplier of NPUs to Tier-1 networking vendors qFounded in 1999; 280 employees, over 200 in R&D qGlobal offices in Israel (HQ); San Jose, CA; Boston, MA; and China EZchip Overview 5 5 §Mellanox to acquire EZchip for fully financed $25.5 per share in cash §Equity value: $811 million(1); Enterprise value: ~$620 million(2) §Fully financed §Attractive Premium §16% premium over the closing price of EZchip shares on 9/29/15 (last trading day prior to transaction announcement) §33% and 31% premium over the volume-weighted average closing prices of EZchip’s ordinary shares over the 12-month and 3-month periods prior to public announcement of the transaction respectively §Expected to close in Q1 2016 §Unanimously approved by Mellanox’s and EZchip’s Boards of Directors §Subject to approval by EZchip’s shareholders, regulatory approvals and other customary closing conditions Transaction with Mellanox Summary Purchase Price Closing 1.Based on fully diluted shares outstandingas disclosed in the merger agreement between EZchip and Mellanox. 2.Based on EZchip cash balance as of June 30, 2015 as disclosed in Q2’2015 earnings results in 6-K filed with SEC on 8/12/15. 6 6 §$25.50 per share in cash offer price represents full and fair valuation to shareholders §Implied multiples compare favorably to peers and precedent semiconductor transactions §EZchip has become the clear leader in network processors (NPU) but NPUs represent a small addressable market ($367 million market in 2014)(1) in which the largest target routing customers are moving to developing
